IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jamie Silvers,                           :
                          Petitioner     :
                                         :
                 v.                      :          No. 1436 C.D. 2018
                                         :
Unemployment Compensation                :
Board of Review,                         :
                    Respondent           :

                                       ORDER

                 NOW, August 7, 2019, upon consideration of Petitioner’s

application for reconsideration/reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge